Name: Commission Regulation (EEC) No 727/80 of 27 March 1980 derogating from the common quality standards for tomatoes laid down in Council Regulation No 23
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 80 Official Journal of the European Communities No L 83/ 13 COMMISSION REGULATION (EEC) No 727/80 of 27 March 1980 derogating from the common quality standards for tomatoes laid down in Council Regulation No 23  slight irregularities in shape , but no excessive deformation ,  small umbilicus, but no suberization ,  suberization of the stigma up to 1 cm 2 ,  fine blossom scar in elongated form (like a seam), but not longer than two thirds of the greatest diameter of the fruit . (') Semi-ribbed tomatoes are the product of the crossing of round and ribbed varieties , generally comprise four segments and include among others the varieties Dombo, Dombito, Westona, No 493 , No 1141 , Dranto , Rianto , Quanto, Kretano, Cantato , Delisa , AloÃ ¯sa , No 6163 , No 6533 , No 6017, Vemone , Carnelo , No 8056, Eurovite , Marcanto , Virovite , Elvira . These tomatoes are marketed under the name "Vleesto ­ maten", "Fleischtomaten", "Beef tomatoes", "KÃ ¸dto ­ mater", "Beefsteak tomatoes"'. THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1301 /79 (2 ), and in particular the second subparagraph of Article 2 (3) thereof, Whereas the common quality standards for tomatoes were laid down in Annex II /2 of Council Regulation No 23 of 4 April 1962 ( 3 ), as amended by Regulation No 190/67/EEC (4 ), and supplemented with regard to class III by Annex II to Regulation No 211 / 66/EEC (5 ) ; Whereas major developments have taken place in tomato cultivation techniques and , in particular, in the choice of variety ; whereas the common quality standards must take account of such developments ; whereas, moreover, sufficient experience should be acquired before final amendments are made to the common standards ; whereas , at the present moment, derogations should therefore be made, for a period of one marketing year, from the common quality stand ­ ards for tomatoes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, 2 . In Title II 'Quality requirements , under 'C. Classifi ­ cation , ( iii ) Class II ', there is added the following : ' In the case of semi-ribbed tomatoes, fruits shall be allowed to have :  more marked deformations , but without being misshapen,  umbilicus ,  suberization of the stigma up to 2 cm 2 ,  fine blossom scar in elongated form (like a seam).' HAS ADOPTED THIS REGULATION : Article 1 For the 1980 marketing year, the following deroga ­ tions are made to the provisions of Annex II / 2 to Regulation No 23 : 1 . In Title II 'Quality requirements', under 'C. Classifi ­ cation , ( ii ) Class I ', last paragraph , there is added the following : '  "semi-ribbed" tomatoes ('). In the case of semi-ribbed tomatoes, fruits shall be allowed to have : 3 . In Title III 'Sizing , under 'B. Uniformity', there is added , after the first subparagraph , the following : ' "Semi-ribbed" tomatoes : Scale of diameters in mm 102 and over from 82 up to but excluding 102 from 67 up to but excluding 82 from 57 up to but excluding 67 from 47 up to but excluding 57 from 40 up to but excluding 47 from 35 up to but excluding 40 ' (') OJ No L 1 18 , 20 . 5 . 1972 , p. 1 . 2 ) OJ No L 162, 30 . 6 . 1979 , p. 26 . ( 5 ) OJ No 30 , 20 . 4 . 1962, p . 965/62. ( «) OJ No 133 , 29 . 6 . 1967, p . 2795/67 . ( 5 ) OJ No 233, 20 . 12 . 1966 , p . 3939/66 . No L 83/ 14 Official Journal of the European Communities 28 . 3 . 80 4 . In Title VI 'Marking , under 'D. Commercial specifi ­ cations', second indent, there is added the following : 'Or "semi-ribbed" ; the latter description may be replaced by "Vleestomaten", "Fleischtomaten", "Beef tomatoes", "KÃ ¸dtomater" or "Beefsteak toma ­ toes". Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Commission Finn GUNDELACH Vice-President